DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,210,002. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Healey et al. (US 8,713,405), hereinafter referred to as Healey.

Referring to claim 1, Healey teaches, as claimed, a method for storing data comprising: receiving user data at one or more storage devices (i.e.-receiving incoming data objects, col. 5, lines 23-25 and see step 202, see fig. 2); dividing, at the one or more storage devices, the user data into first erasure coded data and second erasure coded data (i.e.-incoming data are divided into pieces of data and encoded according to chosen erasure code, col. 8, lines 7-14 and see steps 206/208 of fig. 2); and storing the first erasure coded data at a first one of the one or more storage devices (i.e.-storing the encoded data into a selected one of storage devices, col. 5, lines 50-59 and see step 210 of fig. 2).

As to claim 2, Healey teaches the method of claim 1, further comprising: storing the second erasure coded data at a second one of the one or more storage devices, wherein the second one of the one or more storage devices is connected to the first one of the one or more storage devices by a network fabric (col. 11, lines 14-23). 

As to claim 3, Healey teaches the method of claim 2, further comprising arranging, by at least one of the one or more storage devices, the first erasure coded data and the second erasure coded data (col. 5, lines 39-45 and col. 6, lines 60-64).

As to claim 4, Healey innately teaches the method of claim 2, wherein the second one of the one or more storage devices sends a reliable write acknowledgment based on the second erasure coded data.

As to claim 5, Healey teaches the method of claim 2, wherein the first erasure coded data and the second erasure coded data are arranged in a reliability group (col. 6, lines 38-40).

As to claim 6, Healey teaches the method of claim 5, wherein at least one of the one or more storage devices maintains metadata about the reliability group (col. 9, lines 2-6).

As to claim 7, Healey teaches the method of claim 1, wherein: at least one of the one or more storage devices comprises a computational resource; and a user partitions the user data between the one or more storage devices based, at least in part, on the computational resource (col. 10, lines 5-17).

As to claim 8, Healey innately teaches the method of claim 1, further comprising recovering at least a portion of the second erasure coded data based on a live portion of the first erasure coded data (col. 6, lines 4-5). 

As to claim 9, Healey innately teaches the method of claim 1, wherein at least a portion of the first erasure coded data is self-descriptive to facilitate data recovering (col. 9, lines 2-6).

Referring to claims 14-17, the claims are substantially the same as claims 1-9, hence the rejection of claims 1-9 is applied accordingly.

Referring to claims 18-20, the claims are substantially the same as claims 1-9, hence the rejection of claims 1-9 is applied accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Healey in view of Kato (US 10,019,315), hereinafter referred to as Kato.

As to claim 10, Healey teaches the claimed invention except the limitation of claim 10.
On the other hand, Kato discloses method and system for controlling a storage group formed by plurality of storage devices wherein one of the storage devices informs the second storage device that at least a portion of the first erasure coded data is designated for erasure (col. 7, lines 53-55 and col. 4, lines 13-16).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Healey so that the first one of the one or more storage devices informs the second one of the one or more storage devices that at least a portion of the first erasure coded data is designated for erasure, as taught by Kato. The motivation for doing so would have been to improve capacity and efficiency by writing data using Multi-Level Raid writes.

As to claim 11, the modified Healey in view of Kato teaches the method of claim 10, wherein: the second one of the one or more storage devices sends a proceed signal to the first one of the one or more storage devices; and the first one of the one or more storage devices, based on receiving a proceed signal from the second one of the one or more storage devices, performs an erasure of at least a portion of the first erasure coded data (see Kato, col. 8, lines 31-34).

As to claim 12, the modified Healey teaches the method of claim 11, wherein the first erasure coded data and the second erasure coded data are arranged in a reliability group (col. 6, lines 38-40).

As to claim 13, the modified Healey in view of Kato teaches the method of claim 12, wherein one of the one or more storage devices recalculates parity for the reliability group based on the erasure (see Kato, col. 4, lines 41-43 and 47-50).

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zolotow et al. (US 2020/0133552), Trika et al. (US 2019/0114114), Ozzie et al. (US 8,458,287), Frolund et al. (US 9,047,306) and Monk et al. (US 2020/013656) do teach device-driven erasure coding to improve reliability and minimize data losses in data storage systems having multiple storage devices. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726. The examiner can normally be reached Mon-Thu, 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HENRY TSAI can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elias Mamo/Primary Examiner, Art Unit 2184